                                              Case 5:20-cv-03714-EJD Document 2 Filed 10/30/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:11-cr-00355-EJD-17
                                                         Plaintiff,
                                   9                                                       ORDER GRANTING DEFENDANT'S
                                                  v.                                       SECOND § 2255 MOTION TO VACATE
                                  10                                                       AND CORRECT CONVICTION AND
                                         JOSE ANGEL MORENO,                                SENTENCE
                                  11
                                                         Defendant.                        Re: Dkt. No. 983
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Jose Angel Moreno’s second 28 U.S.C. § 2255 motion to

                                  14   vacate and correct his conviction and sentence. 28 U.S.C § 2255 Second Motion to Vacate

                                  15   (“Mot.”), Dkt. No. 983. On October 6, 2020, the Government filed its response to Defendant’s

                                  16   motion and requested that the Court resentence Defendant. Government’s Response to 2255 and

                                  17   Request for Plenary Re-Sentencing (“Response”), Dkt. No. 1035. Thereafter, on October 7, 2020,

                                  18   Defendant filed his reply. Reply to Government’s Response to § 2255 Motion and Request for

                                  19   Plenary Resentencing (“Reply”), Dkt. No. 1036. For the foregoing reasons, Defendant’s motion is

                                  20   GRANTED.

                                  21     I.     BACKGROUND
                                  22            On May 5, 2016, Defendant entered into a plea agreement and pled guilty to two charges:

                                  23   racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 1) and use or possession of a

                                  24   firearm in furtherance of a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2

                                  25   (Count 4). See Mot. On August 4, 2016 the Court sentenced Defendant to 160 months in custody.

                                  26   Id. Pursuant to the sentencing order, Defendant received 100 months for Count 1 and a 60-month

                                  27
                                       Case No.: 5:11-cr-00355-EJD-17
                                  28   ORDER GRANTING DEFENDANT’S SECOND § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                       1
                                              Case 5:20-cv-03714-EJD Document 2 Filed 10/30/20 Page 2 of 4




                                   1   mandatory consecutive sentence for Count 4. Dkt. No. 606. Defendant is currently incarcerated at

                                   2   USP Tucson, with a scheduled release date of July 20, 2025. See Federal Bureau of Prisons

                                   3   Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Oct. 28, 2020).

                                   4            In June 2019, the United States Supreme Court held that 18 U.S.C. § 924(c)’s residual

                                   5   clause (which Defendant was charged and sentenced under) is unconstitutionally vague. United

                                   6   States v. Davis, 139 S. Ct. 2319, 2323-24 (2019). In light of Davis, Defendant moves under 28

                                   7   U.S.C. § 2255 for his conviction and sentence to be vacated, set aside, and corrected.

                                   8    II.     LEGAL STANDARD
                                   9            A federal sentencing court is authorized to grant relief if it concludes that “the sentence

                                  10   was imposed in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

                                  11   If the court finds that relief is warranted, it must vacate and set aside the judgment and then

                                  12   discharge the prisoner, resentence him, grant a new trial, or correct the sentence as may appear
Northern District of California
 United States District Court




                                  13   appropriate. Id. § 2255(b). A court may retroactively apply a constitutional rule of criminal

                                  14   procedure to a prisoner’s conviction and sentence if: (1) it places a class of conduct beyond the

                                  15   authority of the criminal law to proscribe or (2) it announces a watershed rule of criminal

                                  16   procedure. See United States v. Brown, 415 F. Supp. 3d 901, 904 (N.D. Cal. 2019).

                                  17   III.     DISCUSSION
                                  18            On June 24, 2019, the United States Supreme Court held that the residual clause—the very

                                  19   statute Defendant was convicted under for Count Four—is unconstitutionally vague. Davis, 139

                                  20   S. Ct. at 2323-24. The Government does not dispute that Davis applies retroactively or that it

                                  21   requires the Court to vacate Defendant’s § 924(c) conviction, i.e., Count Four. See Response at 1.

                                  22   Accordingly, the Court GRANTS Defendant’s § 2255 motion and vacates Defendant’s §

                                  23   924(c)(1)(A) and 2 conviction and sentence.

                                  24            The Government instead argues that this Court should resentence Defendant on the

                                  25   remaining count of conviction, i.e. Count One. See id. But, “the usual remedy is to set aside the

                                  26   counts on which illegal convictions were obtained and to leave untouched the valid convictions.”

                                  27
                                       Case No.: 5:11-cr-00355-EJD-17
                                  28   ORDER GRANTING DEFENDANT’S SECOND § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                       2
                                             Case 5:20-cv-03714-EJD Document 2 Filed 10/30/20 Page 3 of 4




                                   1   United States v. Barron, 172 F.3d 1153, 1160 (9th Cir. 1999). The court has “wide discretion” to

                                   2   issue whatever remedy it deems “appropriate.” Troiano v. United States, 918 F.3d 1082, 1086

                                   3   (9th Cir. 2019) (holding that the standard of review for a district court’s determination of the

                                   4   appropriate remedy in a § 2255 is abuse of discretion); United States v. Handa, 122 F.3d 690, 691

                                   5   (9th Cir. 1997) (Section 2255 confers on district courts “broad and flexible power” to craft an

                                   6   appropriate remedy). Just recently, this Court declined to hold a resentencing hearing in

                                   7   two comparable cases. See United States v. Cardenas, 2019 WL 7020193 (N.D. Cal. Dec. 20,

                                   8   2019); see also United States v. Cisneros, 2020 WL 4349825 (N.D. Cal. July 29, 2020). As in

                                   9   Cardenas and Cisneros, there is no need to hold a resentencing hearing because the Court can

                                  10   easily excise the 18 U.S.C. § 924(c) conviction and sentence, while leaving the 18 U.S.C.

                                  11   § 1962(d) count intact. See id. at *2; see also Brown, 415 F. Supp. 3d at 907 (declining to hold a

                                  12   resentencing hearing due to the “straightforward nature of correcting [the defendant’s] conviction
Northern District of California
 United States District Court




                                  13   and sentence”). Indeed, “[t]he government recognizes that the Court’s decision whether to

                                  14   conduct a plenary resentencing is within the Court’s sound discretion.” Response at 1.

                                  15           Here, the Court can easily correct Defendant’s conviction and sentence without having a

                                  16   sentencing hearing. Defendant received 100 months for count 1 and a 60-month consecutive

                                  17   sentence for Count 4. Defendant is currently serving his 100-month sentence. He has not yet

                                  18   begun serving his 60-month sentence. The Court can thus excise the 60-month sentence and

                                  19   correct Defendant’s conviction and sentence without having a resentencing hearing. See Brown,

                                  20   415 F. Supp. 3d at 907.

                                  21   IV.     CONCLUSION
                                  22           For the foregoing reasons, Defendant’s 18 U.S.C. § 924(c) conviction and sentence are

                                  23   vacated. Nothing in this Order shall be construed as affecting Defendant’s remaining

                                  24   incarceration.

                                  25

                                  26

                                  27
                                       Case No.: 5:11-cr-00355-EJD-17
                                  28   ORDER GRANTING DEFENDANT’S SECOND § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                       3
                                           Case 5:20-cv-03714-EJD Document 2 Filed 10/30/20 Page 4 of 4




                                   1         IT IS SO ORDERED.

                                   2   Dated: October 29, 2020

                                   3                                        ______________________________________
                                                                            EDWARD J. DAVILA
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:11-cr-00355-EJD-17
                                  28   ORDER GRANTING DEFENDANT’S SECOND § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                       4
